                Case 1-17-45154-cec                   Doc 53-1    Filed 10/05/18       Entered 10/09/18 09:54:56


 Information to identify the case:
 Debtor 1              Juana Maria Robles Arias                                     Social Security number or ITIN   xxx−xx−6051
                       First Name   Middle Name    Last Name                        EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                    EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court             Eastern District of New York
                                                                                    Date case filed for chapter 13 10/4/17
 Case number:          1−17−45154−cec




                                                  NOTICE OF DISMISSAL OF CASE
NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) having filed a Chapter 13 petition in bankruptcy on October 4, 2017, and an order
having been signed by the Honorable Carla E. Craig, United States Bankruptcy Judge, on October 5, 2018 for the
dismissal of said petition.

You are notified that the petition of the above−named debtor(s) has been dismissed.

Notice is further given that if there are any outstanding filing fees due, they must be paid in full to the Clerk of Court
upon receipt of this notice.

 Dated: October 9, 2018


                                                                           For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnod.jsp [Notice of Dismissal rev. 03/07/17]
